Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 1 of 40

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

BARRDAY, INC., et al.,
Decision & Order

 

Plaintiffs, 15-CV-165-LdV-JWF
Vv.
LINCOLN FABRICS INC.,
Defendant.
INTRODUCTION

Plaintiffs Barrday, Inc. and Barrday Corp. (collectively,
“Barrday”) bring this patent infringement action against Lincoln
Fabrics Inc. (“Lincoln”). Docket ## 1, 18. The parties both
develop ballistic fabrics for use in soft body armor. Barrday
alleges that Lincoln infringed on two of its patents — Patent No.

8,573,261 (“the ‘261 patent”) and its continuation patent, Patent

 

No. 9,127,379 (“the ‘379 patent”). The two patents concern “woven,
multi-layer fabrics for use in ballistic applications.” Docket #
32 at 8.

Pursuant to Markman v. Westview Instruments, Inc., 517 U.S.
370 (1996) (“Markman”), both parties moved to have the Court

construe disputed claims of the ‘261 and ‘379 patents.+ On May 4,

2021, the parties jointly presented tutorial for the Court on the

 

1 The parties have consented to magistrate-judge jurisdiction before the
undersigned for purposes of claim construction. See Docket ## 57, 58.
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 2 of 40

weaving technology relevant to the patents. Thereafter, on June
2, 2021, a Markman hearing was held and the parties set forth their
respective positions as to how the disputed claim terms should be
construed.

After careful consideration of the presentations of counsel
and the briefs submitted by the parties, the Court sets forth below
its conclusions of law with respect to the interpretation of the
central disputed term — “securing yarns.” For the reasons
discussed below, the Court will not construe the other disputed

terms at this time.

BACKGROUND
I. The Weaving Process for Ballistic Fabrics’: Barrday and Lincoln
are competitors. Both manufacture high-performance fabrics that
can be fabricated into products like soft body armor to protect
against ballistic or other threats. Barrday and Lincoln occupy
the same niche within the manufacturing process: both obtain high-
performance yarn from other suppliers, weave those yarns into
fabrics, and sell those fabrics to others, who then use the fabrics

to fashion final products.

 

2 The facts and images contained in this section are based on and derived from
the parties’ presentations at the tutorial.
2
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 3 of 40

As the parties explained during the tutorial, the process of
weaving yarns into a singular fabric is, at its core, an ancient
technique. A set of yarns — known as warp yarns — are placed side
by side for a specified length. The warp yarns are held under
tension with a loom. Below is an illustration of a loom holding

warp yarns:

 

Another set of yarns — known as weft yarns — are then weaved
through and across the warp yarns so as to interlace with them.
Depending on the weaving pattern, different types of weaves can be
made, like a plain weave or a twill weave (warp yarns in white,

weft in gray):
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 4 of 40

 

 

 

 

 

 

 

 

 

 

PLAIN WEAVE TWILL WEAVE

The intended result of this process is a cohesive fabric made
up of warp and weft yarns. As explained in the ‘261 patent:

Woven fabrics are fabrics in which two distinct sets of

yarns are interwoven with each other to form the fabric.

Typically, woven fabrics include warp yarns that run

lengthwise along the fabric and weft yarns that run

across the length of the fabric, and which are interwoven
with and generally perpendicular to the warp yarns.
‘261 patent, col. 1, lines 21-26. Today, advanced machines are
used to weave the warp and weft yarns together into a fabric, but
the same weaving principles generally apply.

Barrday and Lincoln sell more than just single layers of
fabric. They also combine single layers together to form
multilayer fabrics, which they then sell to downstream
manufacturers. Single woven layers can be combined through several
methods. Two separately manufactured layers can be joined together
with a resin or through stitching, or they can be woven together

during the weaving process itself. Multiple-layered fabrics are

particularly helpful in the field of soft body armor, since an end
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 5 of 40

product may require dozens of layers. Below is an armor panel

consisting of forty layers of woven material:

 

All the design choices Barrday and Lincoln make — from the
type of yarn or weave to the method of combining layers together
— influence the cost and efficacy of a ballistic fabric. Indeed,
Barrday’s patents claim a multilayer fabric that is manufactured
in such a way as to provide better “ballistic performance as well

as manufacturing advantages.” ‘261 patent, col. 2, lines 63-64.

Il. The Patents: The ‘261 and ‘379 patents are both titled “Woven
Multi-Layer Fabrics and Methods of Fabricating Same.” The ‘261
patent was issued in November 2013, and the ‘379 patent in
September 2015.

The ‘261 patent claims a “multi-layer ballistic woven fabric”
that is comprised of three components. First, there is “an upper

woven layer having upper warp yarns and upper weft yarns that are
5
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 6 of 40

interwoven together.” ‘261 patent, col. 10, lines 11-12. Second,
there is “a lower woven layer having lower warp yarns and lower
weft yarns that are interwoven together.” ‘261 patent at col. 10,
lines 13-14. Third, there is a “plurality of securing yarns.”
‘261 patent, col. 10, line 15. Each securing yarn is “interwoven
with at least some of the upper yarns and some of the lower yarns
so as to secure the upper and lower woven layers together.” ‘261
patent, col. 10, lines 15-18.

All of these components are formed together “by interweaving
the securing yarns with the warp yarns and weft yarns as the upper
woven layer and lower woven layer are made.” ‘261 patent, col.
10, lines 20-22. As a result of this process, “at least some of
the upper yarns and lower yarns are offset from each other so as
to overlap by between 10% and 95%.” ‘261 patent, col. 10, lines
23-25. The specification calls this pattern an “offset weave.”

‘261 patent, col. 6, line 29.
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 7 of 40

Some examples from the specifications may be helpful in
understanding the claim terms. Figure 1 shows an “overhead
perspective view of [the] multi-layer woven fabric.” ‘261 patent,

col. 1, lines 55-56.

 

‘261 patent, fig. 1 (caption omitted). From this perspective, one
can see that the fabric as a whole (10) is composed of an upper
woven layer (11) (which is itself composed of upper weft yarns
(14) and upper warp yarns (12)), and a lower woven layer (13)
(which is itself composed of lower weft yarns (17) and lower warp
yarns (15)). Distinct securing yarns (22) snake their way through
both layers and secure them together.

Figure 2 illustrates a cross-sectional view of the fabric
with no offset weave, so that the upper and lower yarns are stacked

directly on top of each other:
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 8 of 40

 

 

 

 

 

‘261 patent, fig. 2 (caption omitted). The specification explains
the various aspects of Figure 2:

As shown, (from left to right on FIG. 2) one of the
securing yarns 22 extends from above the upper layer 11
and passes underneath a first lower weft yarn 17a (of
the lower weft yarns 17), then over a second upper weft
yarn 14b (of the upper weft yarns 14, and generally next
to or adjacent the first lower weft yarns 17a), then
underneath a third lower weft yarn 17¢ (generally next
to or adjacent the second upper weft yarn 14b), and then
above a fourth upper weft yarn 14d (generally next to or
adjacent the third lower weft yarn 17¢) and then extends
below the lower layer 13. In this manner the securing
yarn 22 tends to secure the upper weft yarns 14 and the
lower weft yarns 17 together, thus joining the first
woven layer 11 and the second woven layer 13.

‘261 patent, col. 3, lines 11-25.
Figure 6 shows an embodiment of the fabric with an offset

Weave:
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 9 of 40

   

 

 

\atre
k

\ ets

‘261 patent, fig. 6 (caption omitted). Unlike in Figure 2, in

Cass

15 317a on 317¢

Figure 6 each upper weft yarn is no longer stacked directly on top
of a lower weft yarn; they are instead “offset so that, for
example, the first upper weft yarn 314a overlaps the first lower
weft yarn 317a by an overlap amount P.” ‘261 patent, col. 7, lines
64-67. One can see a distinct securing yarn (labelled 322) weaving
through the upper and lower layers to hold them together.

Per the specifications, this fabric design sets out to solve
several problems that can arise when two woven layers are combined
together “to produce a multi-layer structure.” ‘261 patent, col.
1, line 30. One way to combine the layers is to manufacture each
layer separately and then join them together with a resin. The
specifications state that “there are several disadvantages to this
technique,” including higher manufacturing and labor costs, and

possible incompatibility of the resin with the “ballistic threats

9
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 10 of 40

which [the fabric] might be subject to.” ‘261 patent, col. 1,
lines 32-33, 37. Another approach is to stitch the woven layers
together after they have been manufactured. The dilemma associated
with this approach is that the stitching may cause gaps in the
fabric and damage to the yarns. A third approach is to weave “the
yarns of one layer” with “the yarns of another layer.” ‘261
patent, col. 2, lines 36-37. However, the specification criticizes
this approach on the basis that “such interweaving tends to
increase the degree of crimp for the yarn,” which “can create
ballistic weak points.” ‘261 patent, col. 2, lines 36-39.

The ‘261 and ‘379 patents profess to avoid the problems
associated with these other methods. By interweaving securing
yarns “with the warp yarns and weft yarns as the fabric is formed,”
the “upper and lower woven layers can be secured together without
the need for stitching, resin, or other mechanisms to join the
woven layers together.” ‘261 patent, col. 2, lines 47, 50-53
(internal citations omitted). Furthermore, “[m]anufacturing the
fabric as a unified construction [] tends to provide a lower crimp
level for each layer, which tends to maintain or improve potential
ballistic performance of the individual layers while achieving
additional advantages associated with securing the layers

together, such as higher integrity, enhanced trauma and overall

10
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 11 of 40

ballistic performance as well as manufacturing advantages.” ‘261
patent, col. 2, lines 58-64.

The ‘379 patent is a continuation patent, i.e., “an

 

application whose specification is the same as that of the parent

application, but whose claims may be .. . different from those of
the parent application.” Robert J. Goldman, Scuwartz’s PaTenT Law &
PRACTICE 32 (8th ed. 2015). As is relevant to the Markman issues,

the ‘379 patent adds new claims beyond those contained in the ‘261

patent, but the specification is otherwise identical.

IIT. The Disputed Claims

A. The ‘261 Patent: The ‘261 patent discloses 25 claims.

 

Claims 1 and 3, and certain terms found therein, are disputed by
the parties. Those claims are set forth below, with the disputed

terms highlighted:

1. A multi-layer ballistic woven fabric, comprising:

a. an upper woven layer having upper warp yarns and upper
weft yarns that are interwoven together;

b. a lower woven layer having lower warp yarns and lower
weft yarns that are interwoven together; and

c. a plurality of securing yarns, each securing yarn
interwoven with at least some of the upper yarns and
some of the lower yarns so as to secure the upper and
lower woven layers together;

d. wherein the multi-layer ballistic woven fabric is
formed by interweaving the securing yarns with the warp
yarns and weft yarns as the upper woven layer and lower
woven layer are made;

e. and wherein at least some of the upper yarns and lower
yarns are offset from each other so as to overlap by
between 10% and 95%.

11
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 12 of 40

3. The multi-layer ballistic woven fabric of claim 1,
wherein at least some of the upper yarns and lower yarns
are completely offset from each other so as to not

overlap.
‘261 patent, col. 10, lines 10-25, 30-33. In other words, the
parties dispute the meaning of (1) the term “securing yarns,” (2)

the phrase “formed by interweaving the securing yarns with the
warp yarns and weft yarns as the upper woven layer and lower woven
layer are made,” (3) the phrase “at least some of the upper yarns
and lower yarns are offset from each other so as to overlap by
between 10% and 95%,” (4) the term “offset,” and (5) the phrase
“at least some of the upper yarns and lower yarns are completely

offset from each other so as to not overlap.”?3

B. The ‘379 Patent: The ‘379 patent includes 25 claims. As

 

with the ‘261 patent, the parties’ dispute centers on claims 1 and
3, which are reproduced below with the disputed terms bolded:

1. A multi-layer ballistic woven fabric, comprising:

a. an upper woven layer having upper warp yarns and upper
weft yarns that are interwoven together;

b. a lower woven layer having lower warp yarns and lower
weft yarns that are interwoven together;

c. a plurality of securing yarns, each securing yarn
interwoven with at least some of the upper yarns and
some of the lower yarns so as to secure the upper and
lower woven layers together;

 

3 The parties previously identified a dispute concerning the term “woven layer,”
but they no longer dispute that term. Docket # 39 at 20.
12
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 13 of 40

d. wherein the multi-layer ballistic woven fabric is
formed by interweaving the securing yarns with the warp
yarns and weft yarns as the upper woven layer and lower
woven layer are made; and further wherein at least some
of the upper and lower yarns are offset from each other
so as to overlap by more than 10%.

3. The multi-layer ballistic woven fabric of claim 1,
wherein at least some of the upper yarns and lower yarns
are completely offset from each other so as to not
overlap.
‘379 patent, col. 10, lines 9-23, 28-31. The parties dispute
the following terms: (1) the term “securing yarns,” (2) the
phrase “formed by interweaving the securing yarns with the warp
yarns and weft yarns as the upper woven layer and lower woven
layer are made,” (3) the phrase “at least some of the upper
yarns and lower yarns are offset from each other so as to
overlap by more than 10%,” (4) the term “offset,” and (5) the
phrase “at least some of the upper yarns and lower yarns are
completely offset from each other so as to not overlap.” See
also note 3, supra.

Pursuant to Markman, the parties ask the Court to construe

the disputed terms used in these claims.

DISCUSSION
I. General Principles regarding Claim Construction: In Markman v.

Westview Instruments, Tnc., the Supreme Court held that

 

13
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 14 of 40

“construction of a patent, including terms of art within its claim,
is exclusively within the province of the court.” 517 U.S. 370,

372 (1996); see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 574

 

U.S. 318, 321 (2015) (reaffirming Markman even where the
construction of a term has “evidentiary underpinnings”). Because
the meaning of claim terms is often “the central issue of patent
litigation,” and because “most aspects of trial hingle] on this
determination ... a conscientious court will generally endeavor to

make this ruling before trial.” Loral Fairchild Corp. v. Victor

 

Co. of Japan, Ltd., 911 F. Supp. 76, 79 (E.D.N.Y. 1996) (citing

 

Markman) (quotation omitted). Indeed, it is confusing and
“improper for counsel to argue conflicting claim constructions to

the jury.” ART+COM Innovationpool Gmbh v. Google Inc., No. 1: 14-

 

217-TBD, 2016 WL 2945194, at *1 (D. Del. May 20, 2016) (citing

Cytologix Corp. v. Ventana Med. Sys., Inc., 424 F.3d 1168, 1172

 

(Fed. Cir. 2005)). Thus, at the pre-trial stage, the court “has
considerable latitude in determining when to resolve issues of
claim construction.” Cytologix Corp., 424 F.3d at 1172 (citing
Jack Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1361
(Fed. Cir. 2002)). A court may, for example, “revisit[] and
alter[] its interpretation of the claim terms as its understanding

of the technology evolves.” Jack Guttman, Inc., 302 F.3d at 1361.

 

14
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 15 of 40

In determining how to construe claim terms, “the court should
look first to the intrinsic evidence of record, i.e., the patent
itself, including the claims, the specification, and, if in

evidence, the prosecution history.” Vitronics Corp. Vv.

 

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “Such

 

intrinsic evidence is the most significant source of the legally
operative meaning of disputed claim language.” Id. Often, “an
analysis of the intrinsic evidence alone will resolve any ambiguity
in a disputed claim term” and, in such circumstances, reliance on

extrinsic evidence such as expert testimony is “improper.” Id. at

 

1583. However, “there is no magic formula or catechism for
conducting claim construction.” Phillips v. AWH Corp., 415 F.3d
1303, 1324 (Fed. Cir. 2005). Courts are not obligated to consider

any particular source in any particular order, so long as the
sources considered “are not used to contradict claim meaning that
is unambiguous in light of the intrinsic evidence.” Id. (citations
omitted). “The construction that stays true to the claim language
and most naturally aligns with the patent’s description of the
invention will be, in the end, the correct construction.”

Profectus Tech. LLC v. Huawei Tech. Co., Ltd., 823 F.3d 1375, 1380-

 

81 (Fed. Cir. 2016).
Generally, courts should give claim terms their ordinary and

customary meaning, unless the patentee chooses to define them in

15
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 16 of 40

a specific manner. Vitronics, 90 F.3d at 1582. Terms are to be
construed consistently across related patents. See, ¢6.g.,

SightSound Techs., LLC v. Apple Inc., 809 F.3d 1307, 1316 (Fed

 

Cir. 2015).
Ordinary and customary meaning refers to the “meaning that a
term would have to a person of ordinary skill in the art in question

at the time of the invention.” Howmedica Osteonics Corp. v.

 

Zimmer, Inc., 822 F.3d 1312, 1320 (Fed. Cir. 2016) (internal
quotation marks omitted). However, if the patentee chooses to be
its own lexicographer, the specified definitions assigned to
particular words or terms must be found either in the specification
or the file history. Vitronics, 90 F.3d at 1582. Accordingly, it
is necessary to review the specification to determine if any
specialized meanings have been given to terms used in the patent.
Id. The specification “is always highly relevant to the claim
construction analysis” and is often dispositive; “it is the single
best guide to the meaning of a disputed term.” Phillips, 415 F.3d

at 1315 (quoting Vitronics, 90 F.3d at 1582).

II. The Term “Securing Yarns” in the ‘261 and ‘379 Patents: Asa
general matter, the parties agree that, for purposes of the ‘261
and ‘379 patents, “securing yarns” are yarns that serve the

function of holding the upper and lower woven layers together.

16
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 17 of 40

What they dispute is whether the term applies to a warp or weft
yarn from the upper or lower layer when such yarn is serving that
function.

Barrday argues that any yarn that is performing the function
of securing the two layers together is a “securing yarn” for
purposes of the patents.4 Thus, a “securing yarn” is defined to
include either “(a) yarns distinct from the warp and weft yarns
[when those yarns are holding the layers together]” or “(b) one or
more of the warp or weft yarns themselves,” in those embodiments
where the warp or weft yarns are “securing or holding [the] upper
and lower woven layers together.” Docket # 39 at 8, 10.

Lincoln, on the other hand, contends that the term “securing
yarns” refers to a special kind of yarn that is “distinct and
separate from the warp and weft yarns of the ‘upper’ and ‘lower’
woven layers.” Docket # 36 at 13; see id. (“The securing yarns

and the yarns of the upper/lower layers clearly cannot be one and

 

4 Barrday’s primary argument is that the term “securing yarns” is so clear and
unambiguous that construction is not even necessary. See, e.g., Docket # 39 at
8. This argument merits only brief comment. Barrday has not presented any
evidence to suggest that the term “securing yarns” has a “widely accepted
meaning” either among laypersons or those within the field. 02 Micro Int'l
Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1360 (Fed. Cir. 2008).
Indeed, Barrday is not so much arguing that “securing yarns” is a “commonly
used term[{]” with a “well-accepted plain definition[],” id. at 1361, but that
its meaning is readily inferable from the words themselves, the claim language,
and the other intrinsic evidence. Those are not reasons to avoid claim
construction — they are the very issues that the Court must consider at the
claim-construction stage. Claim construction is therefore necessary. See id.
at 1362 (“When the parties present a fundamental dispute regarding the scope of
a claim term, it is the court’s duty to resolve it.”).
17
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 18 of 40

the same.”). Under Lincoln’s proposed construction, a “securing
yarn” is a supplementary yarn that is interwoven with, but distinct
from, the upper and lower warp and weft yarns.

The Court has carefully reviewed the claim language, the
specifications, the parties’ briefs, and the other materials they

have submitted. Although the specifications provide no explicit

definition of the term “securing yarns,” the indicia of meaning
found in the intrinsic evidence consistently and
disproportionately favors Lincoln's construction. Because

Lincoln’s proposed construction “stays true to the claim language
and most naturally aligns” with the intrinsic evidence, Profectus

Tech. LLC, 823 F.3d at 1380-81, it is the construction the Court

 

adopts.
A. The Claim Language: The Court begins with the claim
language itself. See Phillips, 415 F.3d at 1314. Barrday's

“multi-layer ballistic woven fabric” is made up of three,
separately itemized components: an upper woven layer (made up of
warp and weft yarns); a lower woven layer (made up of warp and
weft yarns); and a “plurality of securing yarns” that are
interwoven with the upper and lower warp/weft yarns “so as to
secure” the layers together. ‘261 patent, col. 10, lines 9-17. In

short, claim 1 of both patents identifies the warp and weft yarns

18
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 19 of 40

as the objects which make up each woven layer, and it separately
identifies the securing yarns as the objects that hold those layers
together. See id.

From this claim language, one would reasonably infer that the
“securing yarns” are conceptually distinct components from the
warp and weft yarns. The claim lists “securing yarns” as one

element of the multilayer fabric, and the warp/weft yarns as

another. See Becton, Dickinson & Co. v. Tyco Healthcare Grp, LP,

 

616 F.3d 1249, 1254 (Fed. Cir. 2010) (*“Where a claim lists elements
separately, the clear implication of the claim language is that
those elements are distinct components of the patented invention.”
(internal quotation marks and brackets omitted)); HTC Corp. v.

Cellular Comm’ns Equip., LLC, 701 F. App’x 978, 982 (Fed. Cir.

 

2017) (summary order) (“The separate naming of two structures in
the claim strongly implies that the named entities are not one and

the same structure.”); see, e¢.g., SandBox Logistics LLC v. Proppant

 

Express Investments LLC, 813 F. App’x 548, 555-56 (Fed. Cir. 2020)

 

(summary order) (“That the ‘structural support members’ are
recited separately from the ‘end walls’ and ‘side walls’ implies
that the ‘structural support members’ are a structurally distinct
component.”). Furthermore, the securing yarns are identified as
being “interwoven with” the warp and weft yarns of the woven

layers, which suggests that a securing yarn is not itself a warp

19
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 20 of 40

 

or weft yarn. See, e.g., Regents of Univ. of Minn. v. AGA Med.
Corp., 717 F.3d 929, 935-36 (Fed. Cir. 2013) (construing claim for

medical device with two disks that were “affixed” or “joined”
together, and concluding that such language implied two distinct

disks); Comcast Cable Comm’ns, LLC v. Promptu Sys. Corp., 838 F.

 

App’x 551, 552-53 (Fed. Cir. 2021) (summary order) (construing
claim for “[a] program system controlling at least part of a_ speech

recognition system coupled to a wireline node,” and concluding

 

that “speech recognition system” and “wireline node” were
“distinct elements” because the claim “list[ed] the elements
separately” and “[used] the word ‘coupled’”). Conversely, there
is nothing in the content or structure of claim 1 to suggest that
the securing yarn and warp/weft yarns are or can be one and the

same. See CAE Screenplates, Inc. v. Heinrich Fiedler GmbH & Co.,

 

224 F.3d 1308, 1317 (Fed. Cir. 2000) (“In the absence of any
evidence to the contrary, we must presume that the use of
different terms in the claims connotes different meanings.”).

The claim language therefore favors Lincoln’s reading. The

Court now turns to the remainder of the specifications. See

Phillips, 415 F.3d at 1315 (“[C]laims must be read in view of the
specification, of which they are a part.” (internal quotation marks
omitted) ).

20
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 21 of 40

B. Discussion and Disparagement of Prior Art: The

specifications’ discussion of prior art is instructive. See

ResQNet.com, Inc. v. Lansa, Inc., 346 F.3d 1374, 1380 (Fed. Cir.

 

2003) (stating that, while not dispositive, “portions [of the
specification] relating to extant problems in prior art” may be
used to “confirm[] the meaning of claim language”). Both patents
purport to provide a method of securing two or more woven layers
together that avoids the problems that arise with other methods,
like resin or stitching. More importantly, the specifications
explicitly criticize the method that Barrday now claims its patents
cover — namely, interlacing the warp/weft yarns of one layer with
the warp/weft yarns of the other layer:

Generally the yarns of one layer are not interwoven with

the yarns of another layer because such interweaving

tends to increase the degree of crimp for the yarn in

relation to [the] rest of the yarns in the fabric, which

can create ballistic weak points. In particular, the

first or upper yarns 12, 14 [of figure 1] are not

interwoven with the second or lower yarns 15, 17 and

vice versa. Instead, as shown, the first or upper layer

11 and second or lower layer 13 are secured together by

one or more securing yarns 22.
‘261 patent, col. 2, lines 36-43.

This language strongly supports Lincoln’s construction. The
distinction this passage draws between fabrics in which warp and
weft yarns are interlaced and fabrics in which “securing yarns”

are used suggests that the former is not identical to the latter.

To the contrary, the patents state that one of the functional
21
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 22 of 40

advantages of using “securing yarns” in a multilayer fabric is
that it yields a “lower crimp level for each layer,” unlike
interlacing warp and weft yarns, which “tends to increase the
degree of crimp.” ‘261 patent, col. 2, lines 37-38, 59. This
contrast signals that a “securing yarn” is not an interlaced warp
or weft yarn; otherwise, it would make no sense to compare the two
and disparage the latter.® This conclusion is reinforced in the
same column when — directly after disparaging the use of warp and
weft yarns to secure the layers together — the specifications
declare that the use of securing yarns obviates “the need for

stitching, resin or other mechanisms.” ‘261 patent, col. 2, lines

 

51-52 (emphasis added).
At the hearing, Barrday argued that this passage simply
reflects one embodiment of the invention, i.e., an embodiment in

which distinct securing yarns are used in lieu of “warp and weft”

 

5 See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1148-49 (Fed. Cir.
2012) (concluding that term “electrochemical sensor” did not include “external
cables and wires connecting the sensor to its control unit,” where specification
“contain[ed] only disparaging remarks with respect to the external cables and
wires of the prior-art sensors” and such construction was inconsistent with the
stated benefits of the invention); Forest Labs., LLC v. Sigmapharm Labs., LLC,
918 F.3d 928, 933 (Fed. Cir. 2019) (agreeing that claim should be limited to
“buccal and sublingual formulations,” where specification ‘“explainfed] the
benefits of sublingual and buccal treatment over prior art”); Rembrandt Patent
Innovations, LLC v. Apple, Inc., 716 F. App’x 965, 972 (Fed. Cir. 2017) (summary
order) (relying on specification’s “criticism of prior art recovery methods
that involved human intervention” as support for interpretation that patent’s
process was “conducted without human intervention”); Koepnick Med. & Educ.
Research Found., L.L.C. v. Alcon Labs., Inc., 162 F. App’x 967, 971 (Fed. Cir.
2005) (summary order) (invention for refractive eye surgery did not encompass
laser ablation, where, inter alia, description “repeatedly distinguishe[d] the
invention from procedures involving lasers” and lasers did not have the
invention’s purported advantages) .

 

 

 

 

 

22
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 23 of 40

securing yarns. This argument ignores the syntax of the passage:
fabrics in which upper and lower warp/weft yarns are interlaced

together are conceptualized as something different than fabrics in

which “securing yarns” are used — hence the use of the word
“instead” to distinguish between the two. See ‘261 patent, col.
2, lines 36-46 (“[Tlhe yarns of one layer are not interwoven with
the yarns of another layer .. . . Instead, as shown, the first

or upper layer and second or lower layer are secured together by

one or more securing yarns.” (internal citations omitted; emphases
added) ). Because the Court must infer the meaning of the term

“securing yarns” through its use in context, see In re Abbott

 

Diabetes Care Inc., 696 F.3d 1142, 1150 (Fed. Cir. 2012), this

 

syntax is relevant and favors Lincoln’s construction.

 

Cc. Term’s Use in the Specifications: More broadly,
throughout the specifications, “securing yarns” are treated as
conceptually distinct elements from warp and weft yarns. Below

are a number of illustrative excerpts from the ‘261 patent
specification:
The securing yarns generally form part of the woven
fabric. In particular, the woven fabric is formed by

interweaving securing yarns with the warp yarns and weft
yarns as the fabric is formed.

‘261 patent, col. 2, lines 47-50 (citations omitted).

23
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 24 of 40

[I]n some embodiments the securing yarns may be aligned
with the warp or weft yarns. For example, the securing
yarns may be generally parallel to or aligned with the
warp yarns and generally perpendicular to the weft
yarns. In other embodiments, the securing yarns may be
generally parallel to or aligned with the weft yarns and
generally perpendicular to the warp yarns.

‘261 patent, col. 2, lines 65-67, col, 3, lines 1-4 (citations
omitted).

Bach of the warp yarns and weft yarns and securing yarns
may include a plurality of fibers or filaments of one or
more materials

‘261 patent, col. 3, 43-45 (citations omitted).

The ratio between securing yarns and ballistic yarns
(e.g. warp and weft yarns) as well as the spacing
therebetween tends to depend on the desired inter-layer
stability

‘261 patent, col. 3, lines 58-61 (citations omitted).

In some embodiments, the securing yarns are generally of
significantly smaller denier than the warp yarns and/or
weft yarns.

‘261 patent, col. 4, lines 23-25 (citations omitted).

In one example, the securing yarns are made of a 78 dtex
Nylon, while the warp yarns and weft yarns may be made
of a 3000 denier aramid.

‘261 patent, col. 4, lines 34-37 (citations omitted).

In some examples, the denier of the securing yarns may
range from between about 20 denier (or less), to about
1000 denier, depending on the size of the warp yarns and
weft yarns and the desired ballistic applications.

‘261 patent, col. 4, lines 38-41 (citations omitted).

[Tlhe securing yarns are interwoven with the warp and/or
the weft yarns as the fabric is being made (e.g., as the

24
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 25 of 40

weft yarns and warp yarns are being woven together)

‘261 patent, col. 7, lines 37-40.

While none of this language can be said to be dispositive of
the issue, all of it is consistent with the notion that a securing
yarn is different from a warp or a weft yarn. That is why a
securing yarn can have different characteristics than the warp or
weft yarns, like a different denier or material, and can be weaved
into a variety of arrangements in relation to the warp and weft
yarns. In addition, the Court notes that all of the securing yarns
shown in the specifications’ drawings are distinct, separate yarns
— not warp or weft yarns. See Docket # 32-1 at 4-8, 10-13; see

also Ferguson Beauregard v. Mega Sys., LLC, 350 F.3d 1327, 1338

 

(Fed. Cir. 2003) (stating that the ordinary and customary meaning
of a claim term may be determined by reviewing a variety of

sources, including the patent drawings); Teleflex, Inc. v. Ficosa

 

N. Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002) (“The words
used in the claims are interpreted in light of the intrinsic
evidence of record, including the written description, the
drawings, and the prosecution history, if in evidence.”); Advanced

Tech. Incubator, Inc. v. Sharp Corp., No. 07-CV-468, 2009 WL

 

749911, at *13 (E.D. Tex. Mar. 11, 2009) (citing Federal Circuit

cases for the proposition that “drawings are a part of the

25
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 26 of 40

intrinsic evidence that may be used to inform this Court’s

construction of the terms in [a] patent”).

D. Passage at Col. 3, Lines 35-42: Perhaps the most decisive

 

language in the specifications comes in the following paragraph:

In some embodiments, one or more of the warp yarns and/or
weft yarns could be used in addition to, or in place of,
one or more securing yarns for holding the two or more
layers together. For example, one or more the [sic] of
the warp yarns and/or weft yarns could be interwoven
along a path similar to the path of the securing yarn
to secure the first layer to the second layer.

‘261 patent, col. 3, lines 35-42 (citations omitted). Both parties
seize on this language. Barrday argues that it “plainly contradicts
Lincoln’s construction” since it “describes embodiments in which

yarns from the upper and lower woven layers are used as the

securing yarns.” Docket # 32 at 16. Lincoln responds that “this
passage actually undermines Barrday’s construction.” Docket # 36
at 21, In Lincoln's view, “[t]he phrase ‘in addition to, or in

place of’ presupposes that the securing yarns and the yarns of the
upper/lower layers are not the same”; one would not say that
warp/weft yarns would be used “in addition” to securing yarns if
“the term ‘securing yarns’ includes” warp/weft yarns. Id.

The Court agrees with Lincoln. To be sure, as Barrday argues,
this passage undoubtedly describes an embodiment in which “one or

more” warp/weft yarns are generally performing the function of a

26
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 27 of 40

securing yarn, insofar as they are holding the woven layers
together. This embodiment suggests that a warp or weft yarn can
sometimes act as a substitute for a securing yarn.®

But the relevant question is one of definition, not function.
What does the term “securing yarn” mean, and, more specifically,
does that term refer to a warp or weft yarn that is used to secure

the layers together? To answer that question, the Court must

examine how the term is used in the specifications. Vitronics
Corp., 90 F.3d at 1582 (stating that the specification “acts as a
dictionary when it . . . defines terms by implication”).

With the issue so framed, the Court has little hesitancy
agreeing with Lincoln’s interpretation of this passage. While
this section indicates that a securing yarn can be substituted
with a warp or weft yarn in some embodiments, it does not suggest
that the term “securing yarn” refers to such a warp or weft yarn.
The syntax of the passage implies the opposite: by stating that a
warp or weft yarn may be used “in addition to” or “in place of” a
securing yarn, the passage indicates that the two are not one and
the same. Cf. Bancorp Servs., L.L.C. v. Hartford Life Ins. Co.,
359 F.3d 1367, 1373 (Fed. Cir. 2004) (“[T]he use of [two] terms in

close proximity in the same claim gives rise to an inference that

 

6 But recall that, based on the specifications, warp and weft yarns perform that
function poorly in comparison to a distinct securing yarn: interlacing warp and
weft yarns to hold the layers together tends to “increase[] the degree of crimp”
and “create ballistic weak points.” ‘261 patent, col. 2, lines 36-39.

27
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 28 of 40

a different meaning should be assigned to each.”); Intel Corp. v.

Tela Innovations, Inc., No. 18-CV-2848, 2019 WL 5697922, at *9

 

(N.D. Cal. Nov. 4, 2019) (“The Patents [] describe [a] relationship
between the different structures, which would not be necessary if
they were part of the same structure.”). If Barrday’s construction
were correct, the passage would likely be written differently: “In
some embodiments, the warp yarns and/or weft yarns could be used
as the securing yarns for holding the two or more layers together” ;
or, “In some embodiments, the securing yarn is the warp yarn and/or
weft yarn, which is interwoven so as to hold the two or more layers
together.” Like the section at column 2, lines 36-46, this passage
draws a conceptual distinction between, on the one hand, warp and
weft yarns that are used to hold the layers together, and, on the
other hand, “securing yarns.” Therefore, this section further
supports Lincoln’s proposed construction that a securing yarn must
be separate and distinct from the warp or weft yarns making up the
woven layers.

One issue does arise given the Court’s interpretation: if a
“securing yarn” is not defined to include a warp or weft yarn that
is used to secure layers together, does that mean that the
embodiment identified at column 3, lines 35-42 is excluded from
Barrday’s claims? Under the broadest interpretation of the

embodiment, it may be. Nevertheless, this potential problem does

28
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 29 of 40

not alter the Court’s analysis. The Federal Circuit has stated
that normally, courts should not “interpret claim terms in a way
that excludes embodiments disclosed in the specification.” Oatey
Co. v. IPS Corp., 514 F.3d 1271, 1276 (Fed. Cir. 2008) (collecting
cases). This is not an unyielding rule, however. Where there is
“probative evidence on the contrary,” id. at 1277, a Court may
interpret a term even if it excludes an embodiment. Moreover, the
Federal Circuit’s admonition against excluding an embodiment is

most acute when it is a preferred embodiment. SIMO Holdings Inc.

 

v. Hong Kong uCloudlink Network Tech. Ltd., 983 F.3d 1367, 1379

 

(Fed. Cir. 2021) (“Our case law generally reflects the
understanding that there is a stronger, though still not absolute,
implication that a claim will cover preferred embodiments.”). If
the embodiment is not preferred, the Federal Circuit has recognized
that a “court must not allow the disclosed embodiment to outweigh
the language of the claim, especially when the court’s construction
is supported by the intrinsic evidence.” Id. (internal quotation
marks omitted).

Here, the specifications do not identify this embodiment as
preferred, and so the Court does not find its exclusion to be a
particularly weighty consideration. See id. (the doctrine that a

claim should be interpreted to “cover preferred embodiments” was

“inapplicable” in case where the specification did not designate

29
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 30 of 40

“any particular embodiment [as] preferred”); see also TIP Sys.,

 

LLC v. Phillips & Brooks/Gladwin, Inc., 529 F.3d 1364, 1373 (Fed.

 

Cir. 2008) (collecting cases and noting that “[o]ur precedent is
replete with examples of subject matter that is included in the
specification, but is not claimed”).

Accordingly, the Court agrees with Lincoln that this passage
further supports its construction of the term “securing yarns,”
notwithstanding that said construction may exclude an embodiment

identified in the specification.

E. Claims 10-14 of the ‘379 Patent: The only language that

 

Barrday cites that unambiguously favors its position is found in
claims 10 through 14 of the ‘379 patent:

10. The multi-layer ballistic woven fabric of claim 1,
wherein the securing yarns include one or more of the
upper warp yarns, the lower warp yarns, the upper weft
yarns and the lower weft yarns.

11. The multi-layer ballistic woven fabric of claim 1,
wherein the securing yarns include one or more of the
upper warp yarns and the upper weft yarns.

12. The multi-layer ballistic woven fabric of claim 1,
wherein the securing yarns include one of more of the
lower warp yarns and the lower weft yarns.

13. The multi-layer ballistic woven fabric of claim 1,
wherein the securing yarns include one of more of the
upper warp yarns and the lower warp yarns.

14. The multi-layer ballistic woven fabric of claim 1,
wherein the securing yarns include one or more the upper
weft yarns and the lower weft yarns.

30
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 31 of 40

‘379 patent, col. 10, lines 52-67.’ Relying on these claims,
Barrday asserts that “[b]lecause independent claim 1 is, by
definition, broader than dependent claims 10-14,” then “securing
yarns” must be defined more broadly to include “yarns distinct
from the warp and weft yarns (as in some embodiments)” and “one or
more of the warp or weft yarns themselves (as in other
embodiments) .” Docket # 39 at 10. The Court is not persuaded.
It is true that “the usage of a term in one claim can often
illuminate the meaning of the same term in other claims.”
Phillips, 415 F.3d at 1314. The fact that, under claims 10 through
14, a “securing yarn” can “include” a warp or weft yarn may
arguably favor Barrday’s construction of the term. Still, a
comparison between independent and dependent claims is but one
potential source for a term’s meaning; it is not conclusive and

should not be used to override the more plausible meaning of a

term. See Enzo Biochem Inc. v. Applera Corp., 780 F.3d 1149, 1156

 

(Fed. Cir. 2015) (“[Dlependent claims cannot broaden an

 

independent claim from which they depend.”); see also Howmedica

Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1323 (Fed. Cir.

 

2016) (*Claim differentiation is not conclusive; it is a guide,

not a rigid rule.”). Furthermore, the “probative value” of a

 

7 Claims 22 and 25 of the ‘379 patent contain similar language and are not
probative for the same reasons discussed herein.

31
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 32 of 40

dependent claim in defining the scope of an independent claim is
vitiated where “the motive for creating the dependent claim

appear[s] to be litigation-driven.” Thermapure, Inc. v. RxHeat,

 

LLC, No. 10-CV-8157, 2015 WL 110075, at *6 (N.D. T1ll. Jan. 7,

2015); see also ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d

 

1368, 1376 (Fed. Cir. 2009) (agreeing that broader construction of
independent claim was unwarranted where dependent claim was added
only after “the introduction of the allegedly infringing []

products”); Volcano Corp. v. St. Jude Med., Cardiovascular &

 

Ablation Techs. Div., Inc., No. 13-CV-687, 2014 WL 266155, at *4

 

n.3 (D. Del. Jan. 24, 2014) (stating that claim differentiation is
less probative where “the patentee seeks to use [the doctrine] to
expand the claim scope years after the patent was originally
Filed”).

In this case, Barrday’s motive for adding claims 10 through
14 appears to be litigation-driven. In a letter dated March 10,
2015, Lincoln’s counsel notified Barrday that Lincoln’s ballistic
fabrics do not infringe on the ‘261 patent because (1) Lincoln
interpreted the ‘261 patent to require distinct “securing yarns”
to secure the woven layers, and (2) Lincoln’s fabrics do not use
“securing yarns” so defined. Docket # 42-2 at 3. Less than one
month later, om April 2, 2015, Barrday filed paperwork with the

USPTO to amend the then-pending application for the ‘379 patent in

32
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 33 of 40

order to add claims 10 through 14. See Docket # 42-3 at 5, 10.
The reasonable inference from this course of conduct is that
Barrday added this language to advance its litigation position;
neither in the briefing nor at oral argument did Barrday claim
otherwise.

For that reason, the language of claims 10 through 14 is less
probative of the meaning of the term “securing yarns” than Barrday

asserts. Accord Unimed Pharms., LLC v. Perrigo Co., No. 13-CV-

 

236, 2015 WL 1094601, at *9 (D. Del. Mar. 11, 2015). And even
leaving aside Barrday’s motive for adding those dependent claims,
the fact remains that the specifications clearly distinguish
“securing yarns” from warp/weft yarns that are used to secure ree
layers together. Given the intrinsic evidence, the Court declines
to let the “dependent claim tail [] wag the independent claim dog.”

N. Am. Vaccine, Inc. v. Am. Cyanamid Co., 7 F.3d 1571, 1577 (Fed.

 

Cir. 1993).

F. Importation of a Limitation: Finally, Barrday criticizes

 

Lincoln’s construction on the basis that it “imports” a limitation
into the claims. Docket # 32 at 7. The Court can quickly dispose
of this argument.

The Federal Circuit has recognized that two bedrock claim-

construction principles “are often in some tension with one

33
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 34 of 40

another.” Sealant Sys. Int’l, Inc. v. TEK Global, S.R.L., 616 F.

 

App’x 987, 992 (Fed. Cir. 2015) (summary order). One is the
principle that a “patentee is generally entitled to the full scope
of his claims, and [a court should] not limit him to his preferred
embodiment or import a limitation from the specification into the
claims.” Id. The other is that a court must construe a claim
term “not only in the context of the particular claim in which the
disputed term appears, but in the context of the entire patent,
including the specification.” Phillips, 415 F.3d at 1313. The
distinction between permissibly “using the specification to
interpret the meaning of a claim” and impermissibly “importing
limitations from the specification into the claim” is “a difficult
one to apply in practice.” Id. at 1323.

In this case, the term “securing yarns” is not expressly
defined in the patents, and neither party claims that it has a
well-defined meaning within the field. Where, as here, “the
ordinary meaning of [a] non-technical term is sufficiently broad
and amorphous,” “recourse to the written description” of the patent

is appropriate. Bell Atl. Network Servs., Inc., 262 F.3d at 1269-

 

70; Sealant Sys., 616 F. App’x at 993. A court does not err merely
because, after reviewing the intrinsic evidence to discern a term’s

meaning, it adopts the more limited construction. See, e.g., TF3

34
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 35 of 40

Ltd. v. Tre Milano, LLC, 894 F.3d 1366, 1372 (Fed. Cir. 2018);

 

Enzo Biochem, 780 F.3d at 1156.

As discussed above, the specifications consistently treat
“securing yarns” as an element distinct from the woven layers (and
the yarns thereof), and they explicitly distinguish between the
method of using “securing yarns” and the method of interlacing
warp/weft yarns to hold the layers together. The specifications’
consistent usage of the term defines it “by implication,” and that

implication favors Lincoln’s construction. Bell Atl. Network

 

Servs., Inec., 262 F.3d at 1271.

G. Conclusion: The ‘261 and ‘379 patents claim a multilayer
fabric in which two or more woven layers are secured together
through “securing yarns.” From the claim language to the drawings
and detailed description, the specifications consistently refer to
“securing yarns” as a conceptually distinct kind of yarn from the
warp and weft yarns that make up the woven layers. Moreover, while
acknowledging that they perform Similar functions, the
specifications explicitly distinguish the use of securing yarns
from the use of warp and weft yarns to secure the woven layers
together. Lincoln's proposed construction is more consistent with

this intrinsic evidence, and for that reason the Court adopts it.

35
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 36 of 40

Accordingly, the Court construes the term “securing yarns” to
mean “yarns, other than yarns from the upper and lower woven

layers, that secure® the upper and lower woven layers together.”

III. Remaining Disputed Terms: The parties ask the Court to

 

construe several other disputed terms. For two reasons, the Court
is disinclined to do so at this time.

First, at the hearing, Lincoln’s counsel argued that its
multilayer fabrics do not use distinct securing yarns but are
instead secured together by the warp and weft yarns of the woven
layers. Thus, adoption of its proposed construction of the term
“securing yarns” would result in a finding of noninfringement.?
Assuming Lincoln is correct, it is unnecessary for the Court to
construe the remaining terms. The Federal Circuit has recognized
that Markman does not demand any particular procedure: while a
court may find “it useful to . . . issue orders comprehensively
construing the claims in issue,” if the court “considers one issue
to be dispositive, [it] may cut to the heart of the matter and

need not exhaustively discuss all the other issues presented by

 

® Lincoln proposes using the verb “tie” rather than “secure,” but the Court
agrees with Barrday that “tie” adds nothing to the language and, if anything,
renders it more ambiguous. See Docket # 39 at 8-9.

9 When questioned as to whether this issue was dispositive, Barrday’s counsel
did not take a position one way or the other.

36
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 37 of 40

the parties.” Ballard Med. Prods. v. Allegiance Healthcare Corp.,

 

268 F.3d 1352, 1358 (Fed. Cir. 2001). So long as “the trial court
construes the claims to the extent necessary to determine whether
the accused device infringes, the court may approach the task in

any way that it deems best.” Id.; see, e.g., Carrier Vibrating

 

Equip., Inc. v. Gen. Kinematics Corp., No. 10-CV-5110, 2012 WL

 

4483815, at *11 (N.D. T1ll. Sept. 27, 2012) (construing dispositive
term and declining to construe remaining disputed term); BAE Sys.

Elecs. Ltd. v. Rockwell Collins, Inc., No. 03-CV-694, 2004 WL

 

1809812, at *6 (N.D. Tex. Aug. 12, 2004) (same).

Second, the Court is not convinced that the remaining terms
should be construed without further discovery concerning the
allegedly infringing products. While it is true that claims should
not be “construed with reference to the accused device,” that rule
does not forbid “awareness of the accused product or process to
supply the parameters and scope of the infringement analysis,
including its claim construction component.” Wilson Sporting

Goods Co. v. Hillerich & Bradsby Co., 442 F.3d 1322, 1331 (Fed.

 

Cir. 2006). Indeed, because a court need only construe terms “to
the extent necessary to resolve the controversy,” it is permissible
for a court and the parties to “consider[] the accused product in
order to identify the claim terms material to infringement.”

Choon’s Design, LLC v. Idea Village Prods. Corp., 776 F. App’x

 

37
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 38 of 40

691, 695 n.3 (Fed. Cir. 2019) (summary order) (quoting Vivid

Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed.

 

Cir. 1999)); see also GPNE Corp. v. Apple Inc., 830 F.3d 1365,

 

1372 (Fed. Cir. 2016) (“[The district court] is under no obligation
to address other potential ambiguities that have no bearing on the
operative scope of the claim.”).

In this case, Lincoln has raised several thorny issues
concerning how to construe the terms related to the offset weave.
At the hearing, the parties disputed whether some of those issues
were material to infringement or merely hypothetical. Part of the
problem is that the parties have not conducted full discovery, so
Barrday has not fully investigated issues like how Lincoln’s
fabrics are manufactured and what their precise offset percentage

(l.e., “P”’ value) is. The answers to those questions may bear on

 

Barrday’s ultimate theories of infringement, which, in turn, may
bear on whether and to what extent the Court must construe the
disputed terms.

Consequently, as to the remaining terms, claim construction
is better undertaken at a time when both sides have a full
understanding of the relevant facts and circumstances and can
clearly and precisely articulate their positions. See, €.g.,
Sofamor Danek Grp., Inc. v. DePuy-Motech, Inc., 74 F.3d 1216, 1221

(Fed. Cir. 1996) (*“Markman does not obligate the trial judge to

38
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 39 of 40

conclusively interpret claims at an early stage in a case. A trial
court may exercise its discretion to interpret the claims at a
time when the parties have presented a full picture of the claimed

invention and prior art.”); Financeware, Inc. v. UBS Fin. Servs.,

 

No. 11-CV-5503, 2011 WL 6092311, at *3 (S.D.N.Y. Dec. 7, 2011)
(declining to hold Markman hearing until after discovery, when the
parties would have “a full understanding of the issues and terms
in dispute and [would] be well-equipped to articulate their
positions”).

For these reasons, the Court preliminarily intends to
recommend to District Judge Vilardo the following plan: (1) Lincoln
should be granted leave to move for summary judgment on
noninfringement grounds in light of the Court’s construction of
the term “securing yarns”; (2) should summary judgment be denied,
the parties should be given leave to complete all outstanding
discovery; and (3) with the benefit of full discovery, the parties
should be permitted to renew their requests for claim construction

of the remaining disputed terms.

CONCLUSION
For the reasons stated above, the Court adopts in substantial
part Lincoln’s proposed construction of the term “securing yarns,”

and construes it to mean: “yarns, other than yarns from the upper

39
Case 1:15-cv-00165-LJV-JWF Document 63 Filed 07/21/21 Page 40 of 40

and lower woven layers, that secure the upper and lower woven
layers together.” The Court declines to address the remaining
disputed terms at this time.

The parties may wish to be heard on how they intend to proceed
in light of the Court’s construction of the term “securing yarns.”
Before the Court transfers this case back to Judge Vilardo?® for
further proceedings, it will hear from the parties. Accordingly,
prior to August 11, 2021, the parties shall meet and confer
regarding how this case should proceed. On August 11, 2021, at
10:00 a.m., the Court will hold a status conference by
videoconference with lead counsel for the parties. The Court will

issue any necessary orders thereafter.

   

SO ORDERED.

Yun

JONATHAN W. FELDMAN
ITED STATES MAGISTRATE JUDGE

 

Dated: Rochester, New York
July Z], 2021

 

10 Judge Vilardo’s Referral Order (Docket #58) referred the claims construction
proceeding to the Court pursuant to 28 U.S.C. § 636(c). Absent further consent,
this case will be returned to Judge Vilardo to hear and determine any summary
judgment motion, and a new magistrate judge will be assigned to oversee any
discovery that may occur.

40
